Exhibit 10.56
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
Amendment No. 4 to
 
Second Amended & Restated Supply Agreement
 
This Amendment No. 4 to Second Amended & Restated Supply Agreement (this
“Amendment”) is entered into as of the last date set forth on the signature page
hereto, by and between Hoku Materials, Inc., a Delaware corporation (“HOKU”),
and Solarfun Power Hong Kong Limited, a company registered in Hong Kong
(“SOLARFUN”).  HOKU and SOLARFUN are each a “Party” and together the “Parties”
to this Amendment.
 
Recitals
 
Whereas, HOKU and SOLARFUN are Parties to that certain Second Amended & Restated
Supply Agreement dated as of May 13, 2008, (the “Supply Agreement”) as amended
by that certain Amendment No. 1 to Second Amended & Restated Supply Agreement
dated as of October 22, 2008, that certain Amendment No. 2 to Second Amended &
Restated Supply Agreement dated as of March 26, 2009, and that certain Amendment
No. 3 to Second Amended & Restated Supply Agreement dated as of November 15,
2009 (collectively, the “Agreement”);
 
Whereas, SOLARFUN has paid $45 million to HOKU as a prepayment for future
Product shipments pursuant to the Agreement;
 
Whereas, the Parties desire to make certain amendments to the Agreement as
hereinafter set forth; and
 
Whereas, each Party derives a benefit from the amendments set forth herein.
 
Now therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt of which is hereby acknowledged by the
Parties, the Parties agree to amend the Agreement as set forth below.
 
Agreement
 
1.           Effectiveness.  This Amendment shall become effective upon HOKU’s
receipt of Four Million U.S. Dollars (USD $4,000,000.00) pursuant to Section
5.2.2 of the Agreement.  Solarfun will process the payment as soon as
possible.  If such payment is not received on or before March 1, 2010, then this
Amendment shall be voidable at HOKU’s sole and absolute discretion.  In the
event that this Amendment is voided by HOKU, then the Agreement shall continue
in full force and effect.
 
2.           Definitions.  All capitalized terms not otherwise defined are
defined in the Agreement.
 
3.           Amendment of Section 3.3.  The reference to March 31, 2010 in
Section 3.3 of the Agreement (as amended by Amendment No. 2) is hereby changed
to September 30, 2010.
 
4.           Amendment of Section 3.4.  Section 3.4 of the Agreement is hereby
deleted in its entirety, and replaced with the following:
 
3.4.           [Reserved].
 
 
1

--------------------------------------------------------------------------------

 
5.           Amendment of Section 4.3.  The reference to January 1, 2010 in
Section 4.3 of the Agreement (as amended by Amendment No. 2) is hereby changed
to July 1, 2010.
 
6.           Amendment of Section 5.2.3.  Section 5.2.3 of the Agreement is
hereby amended and restated to read as follows:
 
5.2.3           Six Million U.S. Dollars (USD $6,000,000.00) of the Main Deposit
(the “Fourth Deposit”) shall be paid to Hoku in accordance with the following
schedule:


(a) One Million Five Hundred Thousand U.S. Dollars (USD $1,500,000.00) of the
Main Deposit shall be paid to HOKU on the First Shipment Date.


(b)  One Million Five Hundred Thousand U.S. Dollars (USD $1,500,000.00) of the
Main Deposit shall be paid to HOKU one month after the First Shipment Date. with
each such portion of the Fourth Deposit being invoiced separately on the date of
shipment, and being payable to HOKU within fifteen (15) calendar days after
receipt of the applicable invoice (the “Fourth Deposit Date”).


(c)   Three Million U.S. Dollars (USD $3,000,000.00) of the Main Deposit shall
be paid to HOKU three months after the First Shipment Date.


(d)   For purposes of triggering the release of any portion of the Fourth
Deposit pursuant to Subsection (a), (b), or (c) above, HOKU must ship Product to
SOLARFUN that is manufactured by HOKU at HOKU’s Facility.
 
7.           Reduction in Pricing.
 
7.1.               Subject to the effectiveness of this Amendment, pursuant to
Section 1 above, the price per kilogram of Products to be shipped during the
first Year of the Agreement shall be reduced to [*].
 
7.2.               Effective only upon HOKU’s receipt in full of the Fourth
Deposit pursuant to Section 5.2.3 (c) of the Agreement (as added by Section 6
above), the price per kilogram of Products to be shipped during the second Year
of the Agreement shall be reduced to [*].
 
For the avoidance of doubt, in the event that SOLARFUN fails to make any payment
when due pursuant to Section 5.2.3 of the Agreement, in addition to any other
rights and remedies that HOKU may pursue pursuant to the Agreement, the pricing
reduction shall not be effective, and the pricing on Appendix 1 of the Agreement
shall continue to be in effect.
 
8.           Increase in Term and Volume.  Subject to the effectiveness of the
reduction in pricing pursuant to Section 7 above, HOKU and SOLARFUN agree to add
one additional Year to the term of the Agreement, such that the term is
increased to eleven (11) Years.  The aggregate volume to be shipped to SOLARFUN
during the eleventh Year is [*] metric tons, and the price per kilogram of
Product delivered during such Year shall be [*], or the price as determined
according to the quarterly business reviews per Section 11 below.
 
9.           Amendment of Section 9.1.  The reference to June 30, 2010 in
Section 9.1 of the Agreement (as amended by Amendment No. 2) is hereby changed
to December 31, 2010.
 
10.           Amendment of Section 9.2.5.  The reference to June 30, 2010 in
Section 9.2.5 of the Agreement (as amended by Amendment No. 2) is hereby changed
to December 31, 2010.
 
 
2

--------------------------------------------------------------------------------

 
11.           Semi-Annual / Quarterly Business Reviews.  Starting on September
30, 2010 and for the following two years, HOKU and SOLARFUN will hold
semi-annual business reviews to discuss current market conditions, each
company’s business plans and finances, and other relevant issues, such as
current developments in market pricing and the difference between the current
market price and the contract price.  From the third year until the end of the
contract, these reviews will be held on a quarterly basis.  These reviews will
be held with the intention of assuring that each company is supporting the other
as a long-term customer or supplier, as applicable.
 
12.           Time & Location for Performance.  All dates and times set forth in
this Amendment shall be the day and time in New York, USA.
 
13.           Integration & Survival.  Except for the amendments specifically
set forth above, the terms of the Agreement shall continue in full force and
effect mutatis mutandis.  This Amendment and the Agreement constitute the entire
agreement between the Parties concerning the subject matter hereof.
 
14.           Miscellaneous.  Except where the terms of this Amendment conflict
with the Agreement, the “General Provisions” set forth in Section 13 of the
Agreement, including, without limitation, provisions concerning the choice of
law and means for dispute resolution between HOKU and SOLARFUN, shall apply to
this Amendment.  In the event of any conflict between the terms of this
Amendment and the Agreement, the terms of this Amendment shall control.
 
IN WITNESS WHEREOF, the Parties have executed this Amendment No. 4 to Second
Amended & Restated Supply Agreement as of the last date set forth below.
 
SOLARFUN:
 
SOLARFUN POWER HONG KONG LIMITED
 
By:          /s/ Ping Peter Xie
 
Name:     Ping Peter Xie
 
Title:       President
 
Date:       March 1, 2010
HOKU:
 
HOKU MATERIALS, INC.
 
By:        /s/ Scott Paul
 
Name:    Scott Paul
 
Title:      Chief Operating Officer
 
Date:      March 1, 2010
 
   



 
 
3